



COURT OF APPEAL FOR ONTARIO

CITATION: Beard Winter LLP v. Shekhdar, 2016 ONCA 927

DATE: 20161208

DOCKET: M46666 (M46520)

Sharpe, Pepall and Hourigan JJ.A.

BETWEEN

Beard Winter LLP

Responding Party

and

Kersasp Shekhdar

Moving Party

Kersasp Shekhdar, in person

Rob Winterstein, for the responding party

Heard and released orally: December 2, 2016

ENDORSEMENT

[1]

The appellant seeks to review the order of Justice Doherty dismissing
    the appellants motion to extend the time to file an application for leave to
    appeal from the Divisional Court.

[2]

Justice Doherty focused on the fourth and crucial factor as to whether
    an extension of time should be granted, namely, the merits of the proposed
    leave to appeal motion.

[3]

We agree with Justice Doherty that there is no prospect of success.

[4]

Accordingly, the justice of this case does not warrant the granting of
    an extension. The motion is dismissed.

[5]

Costs to the respondent fixed at $5000, inclusive of disbursements and
    taxes.

Robert J. Sharpe
    J.A.

S.E. Pepall J.A.

C.W. Hourigan
    J.A.


